In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1054V
                                    Filed: September 7, 2017
                                         UNPUBLISHED


    DIANA MALICK,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On August 25, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccination. On June 29, 2017,
the undersigned issued a decision awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 25.)

       On July 20, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 29.) Petitioner requests attorneys’ fees in the amount of $24,061.00 and attorneys’
costs in the amount of $1,036.36. (Id. at 2.) In accordance with General Order #9,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner's counsel represents that petitioner incurred no out-of-pocket expenses. Thus,
the total amount requested is $25,097.36.

        On July 31, 2017, respondent filed a response to petitioner’s motion. (ECF No.
30.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        Petitioner has filed no reply.

        Upon review of the billing records filed in this case, the undersigned finds no
cause to reduce the number of hours billed. The undersigned notes, however, that Mr.
Carney billed two hours for travel time on March 11, 2016, at a rate of $275.00 per hour,
and two hours on March 14, 2017, at a rate of $290.00 per hour, amounting $1,130.00.
ECF No. 29-1 at 7, 11. As is this Court’s consistent practice, the undersigned reduces
the hourly rate for these hours by 50%. See, e.g., Hocraffer v. HHS, No. 99-533V, 2011
WL 3705153, at *24 (noting that “Special masters consistently award compensation for
travel time at 50% of the billing rate in the Vaccine Program.”). This results in a
reduction of $565.00.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $24,532.363 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Anapol Weiss.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey

3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2
    Nora Beth Dorsey
    Chief Special Master




3